Fitzsimons, Ch. J. (concurring.)
I concur in the opinion of Justice O’Dwyer and in addition wish to say that I have read with considerable care the case on appeal. I am convinced from the evidence submitted that the plaintiff purchased the note in suit for the purpose of protecting the rights of his mother-in-law, as he viewed them; he certainly believed that she was unjustly and unfairly treated by the defendant, and that the note in suit was really defendant’s obligation and that he should pay it and not cast that burden on her. That he became its owner solely for the purpose of having defendant pay the note and not for the purpose of commencing suit thereon, I think, is established by the fact that *642he purchased it before it became due, then demanded its payment, thus offering to' defendant an opportunity to pay it; which was refused. In default o‘f payment, he then commenced this suit, ás he had a right to do. Everything done by him in this matter was done for the purpose of protecting his said relative. I think the whole record shows that his intention in purchasing the note was a chivalrous rather than a champertous one.
Judgment reversed and a new trial ordered, with costs to appellant to abide event.